Title: To Thomas Jefferson from Louis Guillaume Otto, 15 January 1786
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Monsieur
A New-York le 15. Janvier 1786.

Votre Excellence aura vû par mes lettres précédentes, combien j’ai lieu de me louer des recommandations dont elle a bien voulu m’honnorer. Je trouve que les sentimens des Americains à notre egard sont toujours les mêmes, et que nous devons beaucoup a cet égard a vos raports et à votre équité.
Les Etats-unis n’ont fait aucun choix d’un Ministre Plenipotentiaire pour la hollande. Cette mission importante a été offerte successivement à Messrs. Livingston et Rutledge, mais ils ont decliné d’accepter; on croit que M. Izard sera élu incessament.
La ratification de notre Convention, Monsieur, devient de jour en jour plus importante. Il est facheux pour les differens Consuls établis soit en France, soit en Amerique, de ne pas connoître l’étendue de leurs pouvoirs, et d’être sans cesse arretés dans l’exercice de leurs fonctions par l’incertitude et par la crainte de déplaire à leurs Constituans, ou au Souverain du pays dans lequel ils se trouvent placés. Cet état précaire est très préjudiciable aux opérations du Commerce, et Votre Excellence ne sauroit rendre un plus grand service aux deux nations, qu’en donnant plus de solidité aux établissemens Consulaires.
Les hostilités des Corsaires Barbaresques ont fait une grande sensation en Amerique. Plusieurs personnes ont voté pour la Guerre, mais le plus grand nombre préférera de payer annuellement un tribut, pourvû qu’il ne soit pas excessif. Nous avons appris que Votre Excellence a envoyé des Commissaires en Barbarie, et nous esperons que cette mesure produira un bon effet.
Je ne puis, Monsieur, vous donner des nouvelles de ce pays-ci sans repeter ce qui vous parviendra d’une maniere plus detaillée par des lettres officielles, et par les papiers publics. Je me borne au resumé suivant: M. Hutchins est de retour: il a essuyé de la part des Indiens beaucoup de difficultés dans ses opérations. Il doit partir au Printems prochain avec un détachement de Troupes. L’Etat de Kentuke et celui de Frank-Land continuent à maintenir leur indépendance. La Province de Maine a fait de vains efforts pour suivre leur exemple; il paroit que la majorité de cette province n’est pas portée pour une séparation de l’Etat de Massachussets. Nantuket y a pensé, pendant quelque tems, mais avec moins de succés encore. L’Etat de New-York continue toujours à s’opposer tout seul, au droit de 5. pr %. Les dernieres requisitions du  Congrès seront probablement adoptées par le plus grand nombre des Etats; il est a desirer qu’une mesure aussi salutaire devienne générale. L’Etat de Rhodeisland vient de publier un Acte par lequel tous les navires Anglois sont exclus de ses ports. Le Massachusset a mis sur les navires Anglois des droits doubles de ceux qui sont payés par les autres nations. On croit que plusieurs autres Etats imiteront cet exemple, ou donneront au moins au Congrès des pleins pouvoirs de faire des reglemens generaux dans le même sens.
Voici, Monsieur les nouvelles du jour les plus importantes. Permettés que je profite de cette occasion pour vous présenter mes vœux sincéres pour la continuation de votre santé et pour le succès de vos vues. J’éspére que vous serés persuadé que personne ne prend un plus vif intérêt à tout ce qui vous regarde, et ne desire plus ardemment de vous convaincre du respectueux et inviolable attachement avec lequel, J’ai l’honneur d’être Monsieur de Votre Excellence, le très humble et très obeissant serviteur,

Otto


P.S. Permettés, Monsieur, que je saisisse cette occasion de me rapeller au souvenir de M. Humphreys.

